Citation Nr: 1215753	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955 and from July 1960 to April 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, confirmed and continued the previous denial of service connection for hearing loss and denied service connection for tinnitus.  Jurisdiction over the claims file is currently held by the RO in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a bilateral hearing loss disability was initially denied in an unappealed July 1979 rating decision.  

2.  The evidence received since the July 1979 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss is a congenital condition that was aggravated during active duty service by a superimposed injury.

4.  The Veteran's tinnitus is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).
2.  Congenital bilateral hearing loss was aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Entitlement to service connection for bilateral hearing loss was initially denied by the RO in a July 1979 rating decision.  The RO found that the evidence of record did not establish a current hearing loss disability and showed that the Veteran's reported hearing loss pre-existed active duty service.  The Veteran did not appeal the July 1979 denial of his claim and it is therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the July 1979 rating decision includes the report of a July 2008 private audiogram demonstrating a bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  The Veteran has also submitted August 2008 and December 2009 medical opinions from a private audiologist providing a nexus between his hearing loss and noise trauma during active duty service.  This evidence is new as it was not previously considered and is also material as it relates to previously unestablished facts-the presence of a current bilateral hearing loss disability and a possible link between the disability and the Veteran's active duty.  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection is warranted.  


Reopened Claim and Service Connection

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise trauma during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has a hearing loss disability for VA purposes and bilateral tinnitus.  A private audiogram conducted in July 2008 indicates puretone threshold values that clearly meet the requirements of a hearing loss disability in 38 C.F.R. § 3.385 and the Veteran was diagnosed with bilateral tinnitus by a VA examiner in October 2008.  Service records note multiple complaints of hearing loss and tinnitus, and with respect to hearing loss, indicate that the disability pre-existed active duty service.  

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

Service records contain evidence that the Veteran's hearing loss is congenital.  He was first diagnosed with hearing loss during the February 1955 separation examination.  The examination report noted that the hearing loss had existed prior to service and was due to an unknown cause.  The Veteran continued to receive treatment for hearing loss during his second period of active duty and was provided an ear, nose, and throat (ENT) consultation in February 1974.  At that time, he reported decreased hearing since childhood and his bilateral sensorineural hearing loss was deemed possibly congenital.  The Veteran's hearing loss was again characterized as congenital during an April 1976 annual service examination.  

The post-service record also weighs in favor of a finding that the Veteran's hearing loss is congenital.  Upon VA examination in October 2008, the VA examiner explicitly found that the Veteran's hearing problems were congenital based on a physical examination of the Veteran with audiogram and review of the claims file, including service treatment records.  The Board finds that this medical opinion is entitled to significant probative weight as it was based on an accurate history, was well-reasoned, and included consideration of all relevant records.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In support of his claim, the Veteran submitted two statements from a private audiologist dated in August 2008 and December 2009.  Both statements contain a medical opinion linking the Veteran's current hearing loss to noise trauma during active service, although only the December 2009 statement was rendered following review of the Veteran's service records.  However, the Board finds that the August 2008 and December 2009 medical opinions are not very probative as they were not based on an accurate and complete presentation of the facts.  The private audiologist did not address the evidence of record that indicates the Veteran's disabilities are congenital, including numerous service records.  The December 2009 opinion also noted that the Veteran denied any history of hearing loss prior to service, but did not mention any of the multiple in-service findings and reports of hearing loss since childhood.  Although the Veteran's more recent statements and testimony (provided in the context of a claim for compensation) have denied any history of hearing problems prior to enlistment, the record contains multiple contemporaneous reports of hearing loss since childhood that were overlooked by the private audiologist.  The failure to consider all the relevant evidence of record renders the private opinions of little probative value.  See Nieves, supra.

The Board therefore finds that the weight of the evidence establishes that the Veteran's hearing loss is congenital.  Thus, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  Review of the service records clearly shows that the Veteran's hearing was aggravated during service; audiograms conducted throughout the Veteran's more than 20 years of active duty show gradually worsening hearing.  Additionally, the Veteran has reported the incurrence of noise trauma due to his service in the artillery and the Veteran is competent to report the incurrence of in-service injuries.  Although the October 2008 VA examiner found that the Veteran's hearing loss was not aggravated during active duty service, the Board finds that service treatment records documenting worsening hearing are persuasive.  Therefore, while the Veteran's hearing loss disability is congenital and pre-existed service, service connection is warranted for this disability as it was aggravated during service due to a superimposed injury, i.e. noise trauma.   

With respect to the Veteran's tinnitus, the Board notes that service records do not document any reports that the disability pre-existed service.  The Veteran complained of occasional tinnitus in February 1974 and, as noted above, has reported exposure to excessive noise during his military service.  The October 2008 VA examiner found that the Veteran's tinnitus was congenital, but this conclusion appears to be based solely on statements made during service that pertain only to hearing loss.  The Board finds that the evidence of record establishes the in-service incurrence of tinnitus and service connection is therefore warranted for this disability.  

Finally, VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

	(CONTINUED ON NEXT PAGE)











ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a bilateral hearing loss disability is granted. 

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


